United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  December 20, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 04-10424
                            Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

JASON SAMANIEGO,

                                        Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                      USDC No. 4:03-CR-289-ALL-A
                         --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jason Samaniego has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).       Samaniego has not filed a

response.    Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.